EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Krivulka on February 28, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:
	

	Claim 1. Delete “(Original)” and insert ---(Currently Amended)---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that previously withdrawn claim 15 has been rejoined.
Boutique et al, US 2010/0240571, discloses a structured fluid detergent composition comprising 0.01-70% by weight of a surfactant system, 0.01-10% by weight of a dibenzylidene polyol acetal, and 0.0001-8% by weight of an enzyme, wherein the composition has a pH greater than about 7 (see abstract and paragraph 6).  It is further taught by Boutique et al that suitable dibenzylidene polyol acetals include 1,3:2,4-dibenzylidene sorbitol (see paragraphs 27-28), that suitable anionic surfactants include C11-18 alkylbenzene sulfonates (see paragraphs 68-69), that suitable nonionic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 28, 2022